Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action to recover the possession of certain cattle. The defendant claimed the right to their possession on the following grounds: ■ First, that he seized them while trespassing upon his land; and has a right to hold them until paid the damages caused by the trespass; second, that the plaintiff contracted with the defendant to pasture his cattle for him, and that he has a hen on them therefor, and is entitled to the possession until the hen is paid. Ho point is made upon the first defense, and it is therefore unnecessary to notice it.
The general principle is, that where the law compels a person, such as an innkeeper, or common carrier, to take the care and custody of goods, he shah have a hen on the property for his reasonable and just charges therefor; and the same rule apphes to a person who, by his labor and skill, has imparted an additional value to the goods. (Grinnell v. Cook, 3 Hill, 491.) But one who merely provides food and takes the care of an animal, as an agistor or lively stable keeper, has no hen on the property, unless there be a special agreement to that effect., ( Grinnell v. Cook, 3 Hill, 491, 492, and cases cited.) An agistor of cattle is under no legal obli*365gation to take the charge of or keep any cattle that may be brought to him for that purpose. He may receive or refuse them, without violating any duty or obligation imposed on him by the law; and he is at perfect liberty, therefore, when he receives stock to keep, to impose such terms and conditions as he may deem proper. And he may require an agreement that he shall have a lien upon the animals for his reasonable charges, or for the agreed price, if he shaE deem it necessary for his security. That class of baüees, however, who are required by law to take the charge and custody of, and to keep animals for others, have no right to impose conditions upon those who employ them; and the law, therefore, very properly gives them a Een upon the properly for them security. That reason does not exist in the case of agistors of cattle, and therefore they have no Een, except where there is a special agreement. (Edwards on BaE. 279, 280.) It follows, that the claim set up by the defendant is no defense to the action.
The judgment is therefore affirmed.